DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US Pre-Grant Pub. No. 2016/0244158 to Fredericks et al. (“Fredericks”) is considered the nearest prior art. Paragraph [0023] of Fredericks discusses having a forward-to-aft thrust ratio during lift where the tail provides between zero percent and fifty percent of the lift. Because the forward thrust is provided by 8 lift fans, while the aft is provided by two lift fans, one of ordinary skill in the art would conclude that the greater thrust disclosed for the forward lift fans would be achieved by providing these with a greater amount of power than the aft lift fans. Thus, Fredericks is considered to teach a first ratio. However, as is known to those in the art and discussed in Fredericks elsewhere, the lift phase of VTOL flight requires a much greater demand for power than the cruise mode, where much of the lift is provided by aerodynamic lift from the wings. Thus, for the cruise configuration as shown in figure 4, all but the two outermost forward propellers are collapsed. In this configuration, the aft rotors are not powered, and so Fredericks fails to teach a second electrical power ratio different from the first.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379.  The examiner can normally be reached on Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647